vt

Case 4:20-cr-00020-DCB-EJM Document1 Filed 12/09/19 Page 1of1

 

 

 

CRIMINAL COMPLAINT
. . . DISTRICT of ARIZONA,
United States District Court °
United States of America DOCKET NO.
Vv.
Leonardi Rosales-Antunes -
YOB: 1982; Citizen of Honduras LAIN 0 B627M 5

 

 

Complaint for violation of Title 8, United States Code Sections 1326(a) and (b)(1)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On-or about December 6, 2019, at or near Lukeville, in the District of Arizona, Leonardi Rosales-Antunes, an alien,
entered, and was found in the United States of America after having been denied admission, excluded, deported, and
removed from the United States through Alexandria, Louisiana on November 2, 2017, and without obtaining the
express consent of the Attorney General or the Secretary of the Department of Homeland Security to reapply for
admission thereto; in violation of Title 8, United States Section 1326(a), enhanced by Title 8, United States Code,
Section 1326(b)(1), a felony.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

Leonardi Rosales-Antunes is a citizen of Honduras. On November 2, 2017, Leonardi Rosales-Antunes was
lawfully denied admission, excluded, deported and removed from the United States through Alexandria, Louisiana.
On December 6, 2019, agents found Leonardi Rosales-Antunes in the United States at or near Lukeville, Arizona,
without the proper immigration documents. Leonardi Rosales-Antunes did not obtain the express consent of the
Attomey General or the Secretary of the Department of Homeland Security to re-apply for admission to the United
States.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

 

DETENTION REQUESTED SIGN. Ze OMPLAINANT (official title)
Being duly sworn, I declare that the foregoing is
true and correct to the best of my knowledge. Ze

 

PIEIAL TITLE

LMG2/TIJO
AUTHORIZED AUSA A/Liza Granoff 4
Border Patrol Agent
=

 

Sworn to before me and subseribed in my presence.

 

 

 

SIGNATURE OF MAGISTRATE JUDGE” ° ra DATE
OX. quae [December 9, 2019

 

4 See Federal ruies of Criminal Procedure Rules 3 and $4

 
